DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The applicant’s amendments to the specification overcome the specification objections cited in the previous office action.
	The applicant’s amendments to the drawings overcome the drawing objections cited in the previous office action, except as noted below.
The applicant’s amendments to the claims overcome the claim objections cited in the previous office action, except for two instances.  These issues have been corrected in the examiner’s amendment since the applicant’s arguments made it clear that the applicant intended to fix these issues.
	The applicant’s amendments to the claims overcome the 35 USC 112 rejections cited in the previous office action.
	Therefore, claims 1-16 are allowed.
Drawings
The drawings are objected to because element number “71” in figure 7 does not designate “the first transitionally sloped wall portion of the tote” as stated in the specification and should be deleted.  Element “71” is correctly shown in figure 1A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 5: delete “a” and insert “the”
In claim 12, line 4: delete “bottom” and insert “floor”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        3/4/2022

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651